Citation Nr: 0025175	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The served on active duty from June 1942 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling.  The veteran filed a notice of disagreement as to 
the assigned evaluation.

In a February 1999 rating decision, the RO denied entitlement 
to individual unemployability benefits.  The veteran has not 
filed a notice of disagreement as to that determination.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The schedular provisions for rating PTSD found at 
38 C.F.R. § 4.132, effective prior to November 7, 1996, are 
more favorable to the veteran than the currently amended 
version found at 38 C.F.R. § 4.130.

3.  The veteran was described as unemployable in a December 
1997 VA discharge summary and upon VA examination in January 
2000.

4.  PTSD is manifested by anger, social withdrawn, and an 
inability to function in a work setting, with additional 
symptoms of flashbacks, intrusive thoughts, hypervigilance, 
startle response, and sleep disturbance.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. §§ 4.3, 4.7 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the medical evidence of record reflects numerous 
VA hospitalizations dating from March 1972 to July 1988.  
These records reflect various relevant diagnoses of acute and 
chronic alcoholism; alcohol addiction; anxiety neurosis; 
personality disorder, passive aggressive type with severe 
recourse to alcohol; alcohol abuse; episodic alcohol 
dependence; alcoholism with minor withdrawal and alcoholic 
gastritis; and continuous alcohol dependence syndrome.

In September 1994, the veteran filed a claim seeking 
entitlement to service connection for PTSD.  

An August 1994 VA discharge summary reflects relevant 
diagnoses of alcohol dependence and behavior problem.  It was 
noted that the veteran was counseled for making threats 
against another patient.  He was described as being 
belligerent, threatening, and uncooperative at times.  

A March 1995 VA discharge summary reflects a relevant 
diagnosis of alcohol abuse.  The veteran complained of 
drinking for many days.  An April 1995 VA discharge summary 
reflects a relevant diagnosis of alcohol dependence, relapse.  
It was noted that during the course of evaluation and 
treatment, it was determined that the veteran may have been 
demonstrating symptoms of PTSD secondary to World War II 
experiences.  Team members were sufficiently convinced that 
that might have been a problem that had never been adequately 
addressed.  

A May 1995 VA discharge summary reflects diagnoses of PTSD, 
alcohol dependence in remission, and bipolar disorder 
(provisional), not otherwise specified, with depression.  The 
veteran reported never being happy, alcoholic blackouts, 
difficulty sleeping, recurring dreams of his war experiences, 
and intrusive thoughts about his parents.  It was noted that 
he avoided war movies and did not like seeing people in 
uniforms.  It was noted the veteran had been divorced six 
times with the longest marriage lasting five years.  The 
veteran reported feeling "high" at times without the use of 
alcohol or drugs.  He described having a high rate of speech, 
going on spending sprees, a decreased need for sleep, jumping 
from topic to topic in speech, and exceedingly fast thoughts.  
The veteran was described as quite cooperative with 
treatment.  He endorsed continuing bad dreams of warfare, 
intrusive memories, avoidant symptoms, and sensitization to 
depictions of violence in the media.  

A September 1995 VA discharge summary reflects the veteran 
was voluntarily admitted for alcohol detoxification.  The 
veteran reported having blackouts and morning shakes, but 
denied any history of withdrawal seizures.  His appetite was 
described as good, and his mood was noted as "usually good" 
and "in the middle."  He denied suicidal or homicidal 
ideation, hallucinations, or delusions.  Affect was described 
as slightly irritable.  He had problems with both recent and 
remote memory and attention and concentration were both 
decreased.  Insight and judgment were considered to be fair 
and sober.  The veteran complained of sleep problems during 
his treatment.  It was noted that the veteran's discharge was 
a consequence of his demonstrated failure to benefit or 
progress through the treatment program and for an 
accelerating pattern of disrupting and splitting behavior 
directed towards both the staff and patients.  The veteran's 
behavior and participation deteriorated toward the end of his 
stay.  

In a November 1995 rating decision and supplemental statement 
of the case, the RO determined that a 50 percent evaluation 
was warranted for the veteran's service-connected PTSD.  

A December 1995 VA discharge summary reflects relevant 
diagnoses of ongoing alcohol dependence, chronic dysthymia, 
and PTSD by history.  Mental status examination revealed a 
subdepressed mood.  The veteran was labile at times and 
tearful in reviewing his past life.  He indicated that he was 
not suicidal or threatening to others, but he "didn't care 
about living."  He reported an inability to find joy in 
life, difficulty sleeping, and a poor appetite.  He had 
trouble making decisions and keeping his thoughts together.  
The veteran's prognosis was noted as very guarded in view of 
his long-standing history of alcohol dependence, continued 
alcohol intoxication, and limited skills in coping with 
activities outside of the hospital.  

A VA discharge summary dated in February 1996 reflects the 
veteran was admitted requiring detoxification.  Relevant 
diagnoses of alcohol dependence, depression, and PTSD were 
noted.  A March 1996 VA discharge summary reflects the 
veteran was admitted with complaints of chest pain.  He 
admitted to punching himself in the chest repeatedly prior to 
admission resulting in multiple bruises on the anterior 
chest.  It was noted that during the first three days of his 
admission, the veteran was observed on multiple occasions to 
be inserting fingers and his entire hand in his mouth in 
order to induce vomiting.  

An October 1996 VA discharge summary reflects the veteran was 
intoxicated on admission.  He was referred to the Substance 
Abuse Treatment Program as an outpatient.  Therapy notes 
dated in October 1996 reflect the veteran participated in 
group discussions.  It was noted that he was eager to be 
admitted to an in-patient substance abuse treatment program.  

A November 1996 VA discharge summary reflects relevant 
diagnoses of alcohol dependence and dependent personality 
disorder.  A current Global Assessment of Functioning (GAF) 
score of 40, with a high of 45 in the past year, was noted.  

A December 1996 VA hospital summary reflects the veteran 
continued to have problems with dreams, flashbacks, lability 
of emotions, and hypervigilance.  The veteran denied suicidal 
ideation or ever having tried to commit suicide.  He was 
described as quite gruff and antagonistic initially, becoming 
cooperative later on.  Mood and affect appeared to be normal.  
Relevant impressions of PTSD and continuous alcohol 
dependence were noted.

A January 1997 VA social and industrial survey reflects the 
veteran complained of war-related nightmares four to five 
nights a week, daily flashbacks and intrusive thoughts, an 
inability to maintain relationships, and sleep disturbances.  
It was noted he slept two to three hours before awakening and 
he did not initiate relationships.  It was also noted that he 
persistently avoided guys in battle attire and did not like 
crowds or foul language.  He was described as anxious, itchy, 
and on edge.  It was noted he had been arrested three times 
for drinking and fighting.  The veteran was described as 
easily angered with exaggerated startle responses.  It was 
also noted that he had poor concentration in that he could 
not concentrate long enough to read and could not sit still.  
The veteran was considered a poor candidate for 
rehabilitation treatment because upon completion there was no 
significant progress.  The examiner noted the veteran's 
depressed mood of worthlessness colored his life and alcohol 
appeared to be the only thing that brightened it.  Diagnostic 
impressions of PTSD, chronic dysthymic depression, and 
alcohol dependency were noted.  

Upon VA systemic evaluation dated in January 1997, the 
veteran complained of itching all over because of nervousness 
that became worse as he got more anxious.  It was noted the 
veteran was occasionally teary when talking about past events 
of divorce, war, and the future.  Relevant assessments of 
depression related to PTSD and pruritus secondary to anxiety 
were noted.  

A January 1997 VA discharge summary reflects the veteran was 
admitted for detoxification.  It was noted that he was 
unkempt and disheveled with a poor body odor and an odor of 
alcohol.  He was not psychotic or suicidal.  Mood was 
described as irritable.  He denied harm to himself or others.  
It was noted that discharge medications were explained to the 
veteran by the discharge staff and he threw them in the 
trashcan.  

A February 6, 1997 VA discharge summary reflects the veteran 
was admitted for detoxification.  Physical examination 
revealed the veteran was intoxicated and unstable on his 
feet.  He was not psychotic or suicidal.  Mood was noted as 
chronically irritable.  

A February 11, 1997 VA discharge summary reflects the veteran 
was admitted for detoxification and had a very anxious 
hospital stay.  His affect was described as depressed and his 
mood was solid for most of his hospital stay.  A May 1997 VA 
discharge summary reflects the veteran had been drinking 
heavily for three to four days prior to admission.  It was 
noted that he tolerated detoxification without complications.  

VA clinical records dated from February 1997 to April 1997 
reflect participation in PTSD group therapy sessions.  A 
February 1997 progress note reflects the veteran was 
intoxicated and reported a desire to commit suicide because 
he had no reason to live.  He was also described as 
uncooperative.  

A March 1997 VA outpatient psychiatric report reflects the 
veteran reported recurrent and intrusive distressing thoughts 
and dreams regarding his war experiences.  Symptoms also 
included efforts to avoid thoughts, feelings, and 
conversations; feelings of detachment or estrangement from 
others; restricted range of affect; difficulty falling and 
staying asleep; and hypervigilance.  It was noted these 
disturbances caused clinically significant distress or 
impairment in social, occupational, and other areas of 
functioning.  An alcohol dependence problem was also noted.  
Mood was described as depressed, anxious, hostile, and 
irritable.  Affect was described as restricted, flat, and 
inappropriate.  Judgment was noted as poor.  It was noted 
that the veteran had significant problems with temper and 
aggressiveness.  It was noted the veteran did not get along 
very well with people and social isolation was a major 
problem.  

A March 1997 VA discharge summary reflects the veteran 
arrived accompanied by the police.  The veteran reported 
being depressed and suicidal.  He was described as having an 
uncooperative nature.  It was also noted the veteran was very 
drowsy and unable to answer most questions upon admission.  
Mental status examination revealed psychomotor retardation 
and speech of decreased rate and volume.  The veteran 
reported no delusions, auditory, or visual hallucinations.  
He was coherent and no thought disorder was perceived.  
Affect and social interaction were noted as having improved 
during his hospital stay, although he remained sad and 
complained of "feeling not very good."  He also continued 
to complain of low energy and nervousness upon being 
discharged.  Continued feelings of anxiety and depression 
were also noted.  It was also noted that during his hospital 
stay, the veteran reported an intense "checking" habit in 
which he counted tiles squares, windows, and other items, 
possibly suggestive of a mild obsessive compulsive disorder.  

An April 1997 VA discharge summary reflects the veteran 
reported becoming increasingly depressed.  Mental status 
examination revealed a somewhat disheveled male with a 
blunted affect.  Flow of speech was noted as normal and 
recent and remote memory were noted as intact.  It was noted 
he had difficulty sleeping, difficulty concentrating, and no 
energy.  It was also noted the veteran was resistant to the 
idea of being responsible for himself and did not participate 
in making long-term placement arrangements.  He was described 
as being resistant to the idea of abstinence from alcohol.  
He was described as hostile and manipulative in many of his 
interactions.  His prognosis was noted as "guarded at 
best."  

VA clinical records dated in April 1997 reflect relevant 
assessments of depression and depressive behavior.  His 
affect was noted as that of disinterested irritation.  He was 
also noted as having a sour outlook.  It was noted on one 
occasion that he did not socialize with his peers, but on 
other occasions he was described as pleasant, cooperative, 
and interacting with peers.  After being transferred to 
another unit, the veteran's affect was described as angry and 
he was visibly upset.  Continued resistance to personal 
responsibility was noted.  It was noted the veteran reported 
he did not need outpatient care for his PTSD, but did need 
inpatient treatment.  

An August 1997 VA discharge summary reflects relevant 
diagnoses of alcohol dependence, PTSD by history, and 
dysthymia.  A September 1997 history and physical examination 
report reflects the veteran reported drinking steadily.  He 
reported a desire to die, but denied any specific plan to 
kill himself.  

A December 1997 VA discharge summary reflects relevant 
diagnoses of PTSD, alcohol dependence, and a history of 
depression.  It was noted that the veteran's treatment was 
complicated due to the fact that he defocused from treatment 
on multiple occasions.  The veteran was considered to be 
unemployable, but competent to manage his funds.  

VA admission records dated in March 1998 reflect the veteran 
presented somewhat disheveled with several days beard growth 
and was quite malodorous.  Affect was somewhat labile, mood 
was anxious, and he seemed to be depressed.  He denied 
delusions or hallucinations, but gave a history of panic 
symptoms.  Attention span and concentration were somewhat 
impaired, as was judgment.  The veteran was cooperative and 
interacted appropriately with the staff.  Nursing records 
reflect relevant notations of anger, hostile and sarcastic 
behavior, poor hygiene, and impaired judgment.  Ineffective 
coping skills were also noted.  Some improvement in hygiene 
and affect were noted in subsequent nursing notes.  A social 
work notation stated the veteran seemed unable to listen and 
appeared to need brief and concrete answers given with 
feedback regarding what he heard.  Clinical records note the 
veteran had symptoms corresponding to PTSD with depression, 
in that he complained of nightmares, flashbacks, easy 
agitation, depression, sleep difficulties, lack of 
concentration, lack of energy, and feelings of worthlessness.  
It was also noted that he had some thoughts of suicide.  A 
GAF score of 45 on admission was noted.  

VA treatment notes dated from April 1998 to May 1998 reflect 
the veteran's participation in his treatment program.  
Episodes of scratching until he bled were also noted.  High 
levels of anxiety and feelings of loneliness were also noted.  

A May 1998 psychology discharge report reflects psychological 
testing indicated moderate to severe levels of depression and 
scores above the cutoff for PTSD.  It was noted the veteran 
would easily become argumentative if he thought things were 
not going his way.  He was able to modify that behavior 
somewhat by the end of his treatment.  It was noted that at 
the time of his discharge, he continued to demonstrate severe 
PTSD and mild to moderate depressive symptoms.  

VA clinical records reflect the veteran was admitted for 
detoxification in June 1998.  Nursing notes reflect the 
veteran was extremely agitated and demanded to remain in bed.  
Affect was described as blunted and judgment and insight were 
questionable.  

VA clinical records dated from July 1998 to October 1998 
reflect various notations of anger, anxiety, depression and 
isolation, hypervigilance, poor sleep, nightmares, 
flashbacks, and pressured speech.  Various impressions of 
PTSD, anxiety with itching, depression, and a history of 
alcohol dependence were noted. 

Private treatment records dated in September 1998 reflect 
various impressions of major depression and alcohol 
dependence.  His mood was described as anxious.  A GAF score 
of 36 was noted.  

At his October 1998 RO hearing, the veteran testified that he 
dealt with his PTSD by drinking.  He reported difficulty 
sleeping, feelings of guilt, anxiety, and depression.  He 
also reported having problems with anger and concentration as 
well as being bothered by nightmares and intrusive thoughts.  
The veteran testified that he had problems with authority 
figures and rebelled against them.  

VA treatment records dated in September 1999 reflect the 
veteran described ongoing problems with PTSD symptomatology 
as well as symptoms of depression and ongoing alcohol abuse.  
It was noted that his paramount problems with PTSD included 
detachment and estrangement from others and restricted 
affect.  

Treatment records dated in October 1999 reflect the veteran 
left a treatment program and resumed heavy drinking before 
being readmitted for detoxification in October 1999.  It was 
noted that he was detoxed uneventfully, but remained a 
behavior problem.  A nursing note reported the veteran as 
having an unkempt appearance with dirty clothing.  He was 
described as uncooperative and loud.  He also attempted to 
induce vomiting.  An October 1999 nursing notation reflects 
the veteran was peeling skin from his hands, some of which 
was healthy skin.  Treatment notes dated in December 1999 
reflect incidents of anger and agitation.  The veteran became 
very agitated when asked if he was going to change his shirt 
as it was the third morning he had the same shirt on.  It was 
noted the veteran could be very demanding at times and became 
quite sarcastic when he felt his needs were not being met.  
It was also noted that he had very limited interaction with 
peers and staff.  On one occasion the veteran was observed 
roughly pushing another veteran out of his room.  

A January 2000 VA examination report reflects judgment and 
insight were questionable and affect was blunted.  Recent and 
remote memory were intact.  The veteran described difficulty 
sleeping and intrusive thoughts.  He denied hallucinations or 
delusions.  He also denied experiencing suicidal or homicidal 
thoughts on a recurrent basis.  The examiner noted the 
veteran had panic attacks in the past and did anger easily.  
It was also noted that he had frequent nightmares and 
flashbacks.  He was described as able to maintain personal 
hygiene and without any ritualistic behaviors.  Intellectual 
functioning was noted as average.  The veteran complained of 
feeling depressed with a loss of interest in activities he 
used to enjoy.  It was noted he was easily upset, felt 
worthless, and had difficulty concentrating.  It was also 
noted the veteran avoided crowds, war movies, and anything 
that reminded him of the war.  Thoughts of suicide at times 
were also noted.  Relevant diagnoses of PTSD, depression, and 
alcohol dependence were noted.  A GAF score of 40 from PTSD 
and 45 from all other causes was noted.  The examiner noted 
the veteran would be 75 years of age in March and was 
unemployable.  

A February 2000 VA discharge summary reflects the veteran was 
admitted for acute alcohol intoxication.  It was noted the 
veteran was not employable.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132.  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 
1 Vet. App. 308 (1991).  In light of the fact that the 
veteran filed his claim before November 7, 1996, the Board 
will consider his psychiatric disability in light of both the 
new and old criteria.  

Under the current rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), a 50 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Under the former rating criteria for PTSD, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995), a 50 percent evaluation is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (1999).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VAOPGCPREC No. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the word "definite."  38 U.S.C.A. §  7104(c) (West 1991).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 7, 
1996, 38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  
38 C.F.R. § 4.130 (effective prior to November 7, 1996).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

The Board notes that in the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assessment of a disability rating.  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assessment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that a 100 percent evaluation is warranted 
for the veteran's service-connected PTSD.  

At the outset, the Board finds that the provisions of 
38 C.F.R. § 4.132, effective prior to November 7, 1996, are 
more favorable to the veteran than the amended version found 
at 38 C.F.R. § 4.130.  

The medical evidence in this action reflects the veteran has 
been in and out of VA treatment facilities numerous times for 
PTSD and alcohol-related treatment since the 1970's.  The 
record further indicates that the veteran is easily angered, 
socially withdrawn, and unable to function in a work setting.  
Symptoms of flashbacks, intrusive thoughts, hypervigilance, 
startle response, and sleep disturbance are also noted 
throughout the record.  A GAF score ranging from 40 to 45 is 
consistently noted in the records dating from 1996 to the 
present.  The Board concludes that this symptomatology more 
nearly approximates to a 100 percent evaluation in that it 
demonstrates that the attitudes of most contacts are so 
adversely affected so as to result in virtual isolation in 
the community, panic, explosions of aggressive energy, and 
demonstrable inability to obtain or retain employment.  

The Board recognizes that the veteran has a long history of 
alcohol abuse and dependence.  However, the Board also notes 
that when it is not possible to separate the effects of the 
conditions, VA regulations clearly dictate that such signs 
and symptoms be attributed to the service-connected 
condition.  See 38 C.F.R. § 3.102; 61 Fed. Reg. 52698 (1996) 
(commentary accompanying amendments to VA regulations 
governing the rating of mental disorders).  

Finally, as the Board has herein assigned one increase, 
without specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, in this case 
the Board has determined that none of the evidence of record 
supports an evaluation higher than that assigned, at any 
point within the appeal.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 392-394 
(1993).



ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

